It is indeed an honour for me to address this organ of the United Nations in my capacity as Prime Minister of Saint
Kitts and Nevis, a privilege of service bestowed on me following our people’s historic victory at the polls in February of this year. I take pleasure in sharing the perspectives of the Government and people of Saint Kitts and Nevis on matters that are before the General Assembly at its seventieth session.
My delegation is pleased that the focus of the general debate, “The United Nations at 70: a new commitment to action”, will shed special light on the Sustainable Development Goals, which form the basis of the 2030 Agenda for Sustainable Development (resolution 70/1). We are in full agreement with the Assembly that the new partnerships for sustainable development will be at the centre of the work of the United Nations until the year 2030. We are optimistic that the post-2015 development agenda, when taken in conjunction with the recently adopted Addis Ababa Action Agenda and a forward-looking and responsible outcome at the Paris Climate Change Conference in December, represents a courageous step forward for humankind that, if fully implemented, will yield the kind of future that our children and grandchildren deserve.
So onward with action — the action that is required to create decent jobs for our people, build schools for our children, deliver quality health care for all and provide affordable homes to our working mothers and fathers. Be assured that Saint Kitts and Nevis stands committed to the process of implementation, which of course must include a robust, systematic and effective monitoring and review process.
Climate change is of utmost importance for us. It must never be placed on the proverbial back burner. I dare submit that for small island developing States (SIDS), like Saint Kitts and Nevis, it remains an existential threat. Our economic, social and environmental well- being is threatened by natural disasters, including devastating floods and persistent droughts, by sea-level rise, coastal erosion and ocean acidification. Those acts of nature have the capacity to undermine our economic growth, threaten food security and bring hardships on our people. The challenge to our vital tourism industry is unsettling, and the loss of entire coastal communities is devastating to our islands. The current situation in Dominica represents what islands face when dealing with climate change. We call on the international community to do more to help small island developing States adapt and adjust. We would like consideration
15-29816 17/45

A/70/PV.25 02/10/2015
to be given not just to climate change adaptation and mitigation, but also to disaster response, recovery and insurance.
When we speak of adaptation to climate change and the wider issue of disaster-risk mitigation, it is incumbent on us to underscore the significant financial burden that is placed on national budgets by projects designed to build resilience and increase our chances of survival in the face of climate events. Access to global funding mechanisms such as the Green Climate Fund is of critical importance to us. For too long we have been hamstrung by complex application procedures that have prevented us from accessing the vital funds needed to enable us to achieve sustainable development. We appreciate the recent decision by the Green Climate Fund Board to aim for a floor of 50 per cent of the adaptation allocation for particularly vulnerable countries. We also appreciate the importance placed on filling capacity gaps in assessing and managing climate finance. Access to finance, if it is to be meaningful, must be simplified and it must be timely.
My delegation welcomes the establishment of the SIDS DOCK facility for sustainable energy, which will serve as a clearing house for the implementation of climate-related projects in small island developing States. We acknowledge the assistance provided by our partners in development. We are convinced that working closely with our partners to build effective and meaningful partnerships will accelerate the pathway to achieving sustainable development in all its dimensions.
Saint Kitts and Nevis has emerged as a leader in renewable energy development in the Caribbean. Even now, our country has a mix of wind and solar power in our energy grid. By 2016, we shall add a waste-to-energy programme and by 2018 we shall add geothermal energy on the island of Nevis. We are working assiduously to reduce our dependence on fossil fuels and so reduce our carbon footprint. In that ambitious agenda, I thank all our international partners who have lent their technical assistance and expertise in advancing the renewable energy trust in my country.
The Government of Saint Kitts and Nevis is fully committed to social equity, justice, people’s empowerment, good governance, transparency and, of course, prosperity for all. We are a people’s Government, born out of the desire to put the development of our people first. We therefore are hoping to build broader constituencies of support on several fronts to address the problem of crime.
At home, we instituted a six-point plan in our fight to reduce violent crime, in particular. We are investing in new equipment and training to support our law enforcement professionals in the prevention, detection and solving of crimes. We are working hard to build a new professional culture among and between our law enforcement agencies. We are encouraged by new statistics pointing to a decline in major crimes in the Federation of Saint Kitts and Nevis, while accepting at the same time that much more still needs to be done.
Our Government is determined to aggressively confront the issues of crime. We will work on multiple tracks, including working to empower families and communities through education, skills development initiatives and civic programmes. We will work in schools, with non-governmental organizations, with our religious leaders and with the youths themselves, especially those most likely to become targets or perpetrators of criminal behaviour. We will offer them alternatives and opportunities for personal growth, decent work and constructive engagement in our society. It is a challenge to which we are committed and which we have to win.
However, if small States are to overcome the challenges posed and exacerbated by transnational criminal activities, we must work in partnership. We need the support of gun-producing countries to restrict the movement of illegal guns, light weapons and ammunition. Those who produce firearms must do more to stop them from reaching our shores. We must share information and improve access to opportunities, education and employment, because sustainable development is not achievable in an environment of crime and violence. Prosperity must be built brick by brick, day by day, and is realizable solely in the context of peaceful and safe societies.
Saint Kitts and Nevis, like the rest of the Caribbean Community (CARICOM), has consistently lent its voice to the clarion call for greater attention to the harmful impact of non-communicable diseases (NCDs) on our main resource: our human capital. We continue to wrestle with the high incidence of diseases like cancer, heart disease, diabetes and hypertension in our country and, indeed, throughout the CARICOM region. We wish to reiterate our call for a stronger global response in combating NCDs in developing countries like ours. We remain hopeful that the inclusion of NCDs in the Sustainable Development Goals and the implementation of the targets and indicators at the
18/45 15-29816

02/10/2015 A/70/PV.25
national level will reverse the high incidence of NCDs at the national, regional and global levels. The famous adage “A nation’s health is a nation’s wealth” resonates well with us. We therefore urge the United Nations system to play a leading role in that regard through its specialized agencies and regional offices.
We are pleased with the work of the Joint United Nations Programme on HIV/AIDS and our Pan Caribbean Partnership against HIV/AIDS in CARICOM, and we call for continued global solidarity in that endeavour. My own country is on track to achieve zero mother- to-child transmission by the end of 2015, and we are committed to the aim of making CARICOM the first region in the world to end AIDS by 2030.
My Government is pleased to draw the international community’s attention to the invaluable contribution by the Government of the Republic of China on Taiwan in the areas of international cooperation, health, technology and peace and security. We live in an age when global partnership is a prerequisite for solving complex problems at the international level. The Government of Saint Kitts and Nevis is proud to announce that a relationship established more than three decades ago has yielded benefits in every area of sustainable development. Such a level of engagement between a developing country and its partner in development is indeed a model fit for consideration by small States such as ours in their quest to achieve sustainable development.
As we looked for models and arrangements that would advance our global agenda, we found pragmatic, beneficial value in our PetroCaribe agreement with Venezuela in support of poverty alleviation and social cohesion. Venezuela, under President Chávez and now under President Maduro, must be commended for showing the world that there can be a better and more helpful way to drive the development agenda. Saint Kitts and Nevis is of course cognizant of the territorial issues that exist between Venezuela and our fellow CARICOM member State of Guyana. We expect the leaders of Venezuela and Guyana to resolve their issues peacefully and in accordance with international law. My Government stands willing to assist alongside CARICOM in resolving those very challenging issues.
Saint Kitts and Nevis is indeed pleased by the recent decision of the Governments of Cuba and the United States of America to re-establish diplomatic relations, a solution that CARICOM has long advocated. It is an opportune time for us to usher in a new era of regional
partnership and cooperation. My own country has benefited substantially from capacity-building in the areas of education and health thanks to our partnership with Cuba. We applaud several prescriptions outlined in the address of President Castro to the Assembly (see A/70/PV.14) that call for better arrangements for Caribbean countries and for special and differential treatment.
We concur that the issue of reparation must be seen in the broader context of the evil of slavery and its lingering negative impact on the development of the Caribbean. Reparation has to be considered a pathway to addressing the continuing disadvantages that slavery has inflicted on our economies and societies.
As part of our development agenda, Saint Kitts and Nevis will work daily to ensure that every citizen has access to high-quality health care, a twenty-first-century education, decent work and an improved quality of life consistent with the Sustainable Development Goals of the 2030 Agenda. We remain eager to work within the United Nations system, but the United Nations must be re-energized, retooled and refocused to meet the challenges of the twenty-first century. In fact, we want to see a United Nations strengthened and reflective of the reality of our world, the needs of its membership and the wishes of our diverse and swelling populations.
In Saint Kitts and Nevis, we are building a modern, responsible and responsive society, rooted in democracy and the rule of law. We are optimistic that in the months and years ahead, the United Nations and its specialized agencies will be more robust, nimble, modern and responsive in order to complement our work and be better able to prevent crises in ways that effectively improve lives. Through such commitments and actions we will transform our beloved Saint Kitts and Nevis, the United Nations and indeed the world. God bless the country and people of Saint Kitts and Nevis.
